Citation Nr: 1760043	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from January 1991 to June 1991 with additional service in the United States Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In March 2016 the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

The Veteran's bilateral ear hearing loss disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of the Veteran's discharge from service. 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a September 2012 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran was afforded an examination in September 2012.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in March 2016 in order to obtain a supplemental clarification opinion, which was obtained in September 2016.  Read together, the September 2012 and September 2016 opinions are adequate to decide the claim because they are based on all of the pertinent evidence of record.  There was substantial compliance with the Board's remand directives, and the Veteran has not otherwise raised any additional deficiency in VA duty to assist.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection - Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability.  
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, the Veteran had two periods of active service, from May 1969 to June 1975 and from January 1991 to June 1991.  

The Veteran's service treatment records (STRs) do not show a hearing loss for VA purposes during the Veteran's first period of service.  Between the first and second period of service, the Veteran underwent reserve examinations.  Examination reports from 1979, 1983, and 1987 are of record.  These reports appear to show some level of hearing loss in 1979, and in 1987, but not in March 1983.  See March 1979, March 1983, and May 1987 Reports of Medical Examination.  

However, at the time of the Veteran's entry into service in January 1991, there was no evidence of hearing loss, and the Veteran's "e" profile (for ears) was a "1" indicating normal hearing.  

The STRs further show that the Veteran was routinely exposed to hazardous noise during his second period of service.  Accordingly to a May 1991 reference audiogram, the Veteran was on an H1 hearing profile, and the audiogram shows some degree of hearing loss, albeit not for VA purposes.  More specifically, the audiogram shows the pure tone threshold, in decibels, was 30 at 3000 Hz in the right ear.  All other frequencies in both ears were within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Auditory threshold levels higher than 20 decibels indicate some degree of hearing loss).

Thus, while no hearing loss was noted at the time of entry in January 1991, some degree of hearing loss was noted prior to discharge in June 1991.  However, that degree of hearing loss does not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Nevertheless, even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, however, a VA audiologist opined in September 2012, and again in September 2016, that the Veteran's current hearing loss was not related to in-service noise exposure.  

According to the September 2012 VA examination report, the authorized audiological evaluation  revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
50
LEFT
15
10
25
40
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

According to 38 C.F.R. § 3.385, the Veteran has a current bilateral hearing loss for VA purposes.  However, the VA examiner pointed out that the Veteran's hearing loss in May 1991 did not rise to the level of a disability for VA purposes; and, that the audiometric findings in May 1991 did not show any significant change beyond normal progression when compared to the 1983 audiometric findings.  Accordingly, the audiologist reasoned that the Veteran's current hearing loss was not likely due to any period of active service.  

There is no competent medical evidence to the contrary.  

It is clear that the Veteran believes that a nexus exists.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the sensory system and the numerous potential causes of hearing loss.  In this case, medical knowledge, training, and/or experience is required to provide a competent opinion on nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

Presumptive service connection is also not warranted because the evidence does not show that a bilateral hearing loss disability was manifest to a degree of 10 percent or more within one year from the date of separation.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a bilateral ear hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


